DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   
 Claim Objections
Claim 19 is objected to because “top body is movable and the bottom body is fixed relative to the housing” should be changed to --bottom body is movable and the top body is fixed relative to the housing-- in order to correct the typographical error.
Appropriate correction is required.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  
Claims 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase “a bottom body configured to couple to a hose comprising:” in line 4 is unclear whether the limitations following “comprising” are in reference to the bottom body or the hose (e.g. is the bottom body comprising a first disk, or the hose comprising a first disk?).
The remaining claims are rejected due to dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claim(s) 1-3, 5-6, 9-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eley (US 2013/0140382).
Regarding claim 1, Eley discloses (Fig. 1-3) an irrigator handle capable of being used as an oral irrigator handle comprising: 
a housing (12 and 32); 
a first fitting (stem 20 having surface 38 seated within housing 12 and attached to bearing cup 32) positioned within the housing, the first fitting comprising: a first fitting inlet (68) in fluid communication with a handle inlet (see Fig. 3) in fluid communication with a fluid source (paragraph [0032]); and a first fitting outlet (end opposite of inlet 68) in fluid communication with the first fitting inlet (see Fig. 2); a seal (56) positioned around an outer surface of the first fitting, the seal positioned between the first fitting inlet and the first fitting outlet (see Fig. 2);
a second fitting (rotor 26) positioned within the housing, the second fitting comprising: a second fitting inlet (bottom portion of rotor 26) in fluid communication with the first fitting outlet (see Fig. 2); and a second fitting outlet (top portion of rotor 26) in fluid communication with the second fitting inlet; wherein a bottom portion of the second fitting is configured to seat on a portion of the first fitting such that the seal engages an interior surface of the second fitting (see cooperative relationship in Fig. 2); 
a flow passage (12) coupled to the second fitting and in fluid communication with the second fitting outlet (see Fig. 2); and 
a nozzle (spray tip, not shown, that couples to adaptor 78, see paragraph [0035]) coupled to the housing, wherein the nozzle is fluidly coupled to the flow passage.
Regarding claim 2, Eley discloses the first fitting further comprises 
a base portion (portion of 20 adjacent to housing and coupled to ring); and 
a neck (portion of 20 within housing) operably connected to the base portion and having a reduced diameter as compared to a diameter of the base portion (see reduced diameter in Fig. 2), wherein the seal is received around the neck (seal 56 is positioned around portion of 20 within housing that has smaller diameter).
Regarding claim 3, Eley discloses the bottom portion of the second fitting is configured to seat on a top surface of the base portion (see seating of second fitting 26 on first fitting 20 in Fig. 2).
Regarding claim 5, Eley discloses the base portion is circular shaped (see Fig. 2).
Regarding claim 6, Eley discloses the second fitting comprises: an outer wall defining the bottom portion (outer wall having threads 40) and a reception cavity (shown in Fig. 3) configured to receive the first fitting partially therein (rotor 26 receives first fitting 20 in Fig. 2); and a tapered portion (portion of 26 that tapers from base 40 to portion of 26 that couples to 64) extending from the outer wall, wherein the tapered portion defines the second fitting outlet (see Fig. 2) and the reception cavity defines the second fitting inlet (see Fig. 2).

    PNG
    media_image1.png
    513
    498
    media_image1.png
    Greyscale
Regarding claim 9, Eley discloses wherein the first fitting comprises at least two stacked disks (two stacked disks of 20 of Eley shown in Annotated Fig. 2 of Eley below).
  
Regarding claim 10, Eley discloses the seal is positioned around a first disk of the at least two stacked disks (see positioning of seal 56 about first disk in Annotated Fig. 2 above). 
Regarding claim 11, Eley discloses a second disk of the at least two stacked disks defines a base portion of the first fitting (see Fig. 2), wherein the second fitting is configured to seat at least partially on the base portion (second fitting 26 seated on base portion shown in Fig. 2 above, connected by bearing 44).
 Regarding claim 12, Eley discloses the housing comprises at least one support ledge (ledge of bearing cup 32 that interfaces with 20) that interfaces with first fitting to prevent axial movement of the first fitting relative to a longitudinal axis of the housing (allows for rotational movement but prevents axial movement, see paragraphs [0030]-[0031]).
Regarding claim 13, Eley discloses (Fig. 1-3) a handle for an oral irrigating device (handle of Eley is capable of being used as an oral irrigator device) comprising: 
a housing (12,32); 
a nozzle (spray tip, not shown, coupled to adaptor 78) releasably coupled to the housing (adaptor 78 is removably coupled, and therefore the spray tip, coupled to adaptor, is releasably coupled to housing, see paragraph [0035]); 
a bottom body (stem 20 having surface 38 seated within housing 12 and attached to bearing cup 32) configured to couple to a hose (paragraph [0032]) comprising: 
a first disk and a second disk operably coupled to the first disk (see first and second disks in Annotated Fig. 2 below), wherein the second disk has a diameter that is smaller than a diameter of the first disk (see Fig. 2);

    PNG
    media_image1.png
    513
    498
    media_image1.png
    Greyscale

 a seal (56) received around the second disk; and 
a top body (rotor 26) positioned between the nozzle and the bottom body (see Fig. 2), the top body comprising: an outer wall (outer wall having threads 40) defining a reception cavity therein; and a top body outlet in fluid communication with the nozzle (see Fig. 2); wherein the reception cavity is configured to receive the second disk of the bottom body therein such that seal engages an interior surface of the outer wall (see cooperative relationship in Fig. 2).
Regarding claim 14, Eley discloses wherein the top body comprises an outlet portion coupled to the outer wall (see Annotated Fig. 2 above), wherein the outlet portion has a diameter that is less than a diameter of the outer wall (see Annotated Fig. 2 above).
 Regarding claim 15, Eley discloses wherein the seal is at least one of a U-shaped cup or an O-ring (seal 56 is an O-ring, paragraph [0030])
Regarding claim 16, Eley discloses a bottom surface of the outer wall of the top body is configured to engage a top surface of the second disk (see Annotated Fig. 2 of Eley above).
 Regarding claim 17, Eley discloses the housing comprises a support (ledge of bearing cup 32) that prevents movement of the bottom body along a longitudinal length of the housing (allows for rotational movement but prevents axial movement, see paragraphs [0030]-[0031]).
Regarding claim 19, Eley discloses wherein the bottom body is movable (via bearings 44) and the top body is fixed (via threading 66 of handle that complement threads 64 of top body) relative to the handle.
Regarding claim 20, Eley discloses the first disk and the second disk are formed integrally (first and second disks of bottom body 20 are part of same piece and therefore formed integrally).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Eley in view of Date (US 2017/0114495).
Regarding claim 4, Eley discloses a first fitting, but does not disclose the first fitting further comprises a barb extending from the base portion, wherein the barb defines the first fitting inlet and is configured to couple to a hose coupled to the fluid source.
However, Date teaches (Fig. 2) a first fitting (19) further comprises a barb (23) extending from the base portion (see Fig. 2), wherein the barb defines the first fitting inlet and is configured to couple to a hose coupled to the fluid source (couples to hose 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fitting of Eley to include a barb extending from the base portion, wherein the barb defines the first fitting inlet and is configured to couple to a hose coupled to the fluid source, as taught by Date, for the purpose of rigidly coupling the first fitting to the hose to prevent the house from being disconnected (paragraph [0033] Date). Furthermore, as it has been held that simple substitution of one well-known connection structure (inner threading of Eley) with another well-known connection structure (barb of Date) would provide the expected result of supporting and providing rigid attachment to a hose (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 18, Eley discloses a bottom body, but does not disclose wherein the bottom body further comprises a barb extending from the second disk, wherein the barb is configured to secure the hose to the bottom body.
However, Date teaches (Fig. 2) a bottom body (19) further comprises a barb (23) extending from a second disk (see Fig. 2), wherein the barb is configured to secure the hose to the bottom body (couples to hose 16, see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom body of Eley to include a barb extending from the second disk, wherein the barb is configured to secure the hose to the bottom body, as taught by Date, for the purpose of rigidly coupling the first fitting to the hose to prevent the house from being disconnected (paragraph [0033] Date). Furthermore, as it has been held that simple substitution of one well-known connection structure (inner threading of Eley) with another well-known connection structure (barb of Date) would provide the expected result of supporting and providing rigid attachment to a hose (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over
Eley in view of Thomssen (US 2009/0061384)
 Regarding claim 7, Eley discloses a housing, but does not disclose the housing comprises: a first shell; and a second shell coupled to the first shell, wherein a housing inlet is defined by an aperture formed by the coupling of the first shell and the second shell. 
However, Thomssen teaches (Fig. 2A) a handle housing comprising a first shell (left part 52) and a second shell (right part 52) coupled to the first shell, wherein a housing inlet is defined by an aperture formed by the coupling of the first and second shell (see Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify handle of Eley to include a first shell; and a second shell coupled to the first shell, wherein a housing inlet is defined by an aperture formed by the coupling of the first shell and the second shell, as taught by Thomssen, for the purpose of allowing the handle to be taken apart so that the inner components can be replaced when broken.
 Regarding claim 8, modified Eley disclose a hose (fluid supply line 70, paragraph [0038] of Eley) mechanically coupled to the first fitting and defining the handle inlet, wherein the hose extends through the housing inlet (see Fig. 2 Date).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-17 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,835,356 in view of Eley (US 2013/0140382). 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 1
1. An oral irrigator handle comprising 

a handle housing having a first end, a second end, and an interior wall extending from the first end to the second end; 

a tip for directing a focused stream of fluid releasably connected to the first end of the handle housing; 

a swivel assembly received within the handle housing between the first end and the second end of the handle housing and fluidly coupled to tip, the swivel assembly comprising: 

a stationary connector fixed in position relative to the housing and having an outer wall defining a reception cavity, wherein a top surface of the stationary connector is engaged with a first support extending from the interior wall of the handle housing to prevent axial motion of the swivel assembly within the handle housing in a first direction; 

a swivel connector rotatable relative to the stationary connector and partially received within the reception cavity such that the outer wall surrounds an outer surface of the swivel connector, wherein a bottom surface of the swivel connector is engaged with a second support extending from the interior wall of the handle housing to prevent axial motion of the swivel assembly within the handle housing in a second direction; and 

a hose connected to the swivel assembly and fluidly coupled to the tip via the swivel assembly; wherein the swivel assembly prevents translation of rotational movement of the handle or the hose to the other. 
An oral irrigator handle comprising: 

a housing; 

a first fitting positioned within the housing, the first fitting comprising: a first fitting inlet in fluid communication with a handle inlet in fluid communication with a fluid source; and a first fitting outlet in fluid communication with the first fitting inlet; a seal positioned around an outer surface of the first fitting, the seal positioned between the first fitting inlet and the first fitting outlet; 

a second fitting positioned within the housing, the second fitting comprising: a second fitting inlet in fluid communication with the first fitting outlet; and a second fitting outlet in fluid communication with the second fitting inlet; wherein a bottom portion of the second fitting is configured to seat on a portion of the first fitting such that the seal engages an interior surface of the second fitting; 

a flow passage coupled to the second fitting and in fluid communication with the second fitting outlet; and 

a nozzle coupled to the housing, wherein the nozzle is fluidly coupled to the flow passage.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, patent claim 1 fails to recite a seal positioned around an outer surface of the first fitting, the seal positioned between the first fitting inlet and the first fitting outlet.  However, Eley teaches a seal (56) positioned around an outer surface of the first fitting, the seal positioned between the first fitting inlet and the first fitting outlet (see Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fitting of claim 1 of Patent claim to include a seal positioned around an outer surface of the first fitting, the seal positioned between the first fitting inlet and the first fitting outlet, as taught by Eley, for the purpose of preventing leakage of fluid in the handle housing.
For dependent claims 2-3, 5-17 and 19-20, the recited limitations are contained in patent claims 2-14, respectively.
 
  Claims 4 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,835,356 in view of Eley (US 2013/0140382), and further in view of Date (US 2017/0114495).
Regarding claim 4, claim 9 of Patent ‘356 discloses a first fitting, but does not disclose the first fitting further comprises a barb extending from the base portion, wherein the barb defines the first fitting inlet and is configured to couple to a hose coupled to the fluid source.
However, Date teaches (Fig. 2) a first fitting (19) further comprises a barb (23) extending from the base portion (see Fig. 2), wherein the barb defines the first fitting inlet and is configured to couple to a hose coupled to the fluid source (couples to hose 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fitting of claim 9 of Patent ‘356 to include a barb extending from the base portion, wherein the barb defines the first fitting inlet and is configured to couple to a hose coupled to the fluid source, as taught by Date, for the purpose of rigidly coupling the first fitting to the hose to prevent the house from being disconnected (paragraph [0033] Date). Furthermore, as it has been held that simple substitution of one well-known connection structure (inner threading of Eley) with another well-known connection structure (barb of Date) would provide the expected result of supporting and providing rigid attachment to a hose (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 18, claim 9 of Patent ‘356 discloses a bottom body, but does not disclose wherein the bottom body further comprises a barb extending from the second disk, wherein the barb is configured to secure the hose to the bottom body.
However, Date teaches (Fig. 2) a bottom body (19) further comprises a barb (23) extending from a second disk (see Fig. 2), wherein the barb is configured to secure the hose to the bottom body (couples to hose 16, see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom body of claim 9 of Patent ‘356 to include a barb extending from the second disk, wherein the barb is configured to secure the hose to the bottom body, as taught by Date, for the purpose of rigidly coupling the first fitting to the hose to prevent the house from being disconnected (paragraph [0033] Date). Furthermore, as it has been held that simple substitution of one well-known connection structure (inner threading of Eley) with another well-known connection structure (barb of Date) would provide the expected result of supporting and providing rigid attachment to a hose (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785